Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 04/29/2020.
Claims 1-15 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for priority based on PCT Application No. PCT/KR2018/013090 filed on 10/31/2018. Acknowledgment is made of applicant's claim for foreign priority based on Republic of Korean Application No. KR10-2017-0144776 filed on 11/01/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a transaction verifier for verifying the collected usage transactions in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a transaction verifier for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction in claim 9; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a block generator, in which blocks corresponding to the verified usage transactions are generated, and in this case, a first block is generated through a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block is generated through a second data group comprising the first data group and a second hash corresponding to the second data group in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a distributed ledger management apparatus for separately recording the generated first and second blocks in respective distributed ledgers in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4).
a usage transaction generator for generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction in claim 9; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4).
service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group; and separately records the generated first and second blocks in respective distributed ledgers in claim 9; This element is interpreted under 112(f) as an apparatus implemented as a hardware component, a software component, and/or a combination of hardware components and software components. For example, the apparatus and components described in the embodiments may be achieved using one or more general purpose or special purpose computers, such as, for example, a processor, a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a programmable logic unit (PLU), a 34microprocessor, or any other device capable of executing and responding to instructions. (Page 34, lines 15-20 and Page 35 line 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "when content corresponding to the verified purchase transaction is" in lines 5-6 and line 6, respectively.  There is insufficient antecedent basis for “the verified purchase transaction” in the claims.
Claims 2-8 and 12-15 are rejected due to rejection of base claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20190179801) in view of Dinkelaker (US 20200244472) in further view of Cha (KR 101103611 B1).

Regarding Claims 1 and 11, Jang teaches a transaction transmission module which, if data or a file is stored in a folder which has been configured beforehand, generates a transaction comprising information relating to the data and owner information (Paragraph 0042 teaches when the data or the file is stored in the preset folder of the data storage module, the transaction transmission module sets a data name, generates a transaction containing information on the data or file including the data name, owner information, and a digital signature); and transmits the generated transaction to other nodes having a blockchain a blockchain execution module (Paragraph 0042 teaches transmits the generated transaction to other nodes having the block chain); if the transaction is received from the other nodes, the block chain execution module executes a proof of work with respect to the information items of the received transaction and generates a block hash value and a nonce value (Paragraph 0046 teaches when the block chain execution module receives a transaction from another node, the block chain execution module executes a proof of work to generate the necessary block hash value in order to generate the block; the proof of work is a task of generating a hexadecimal block hash value satisfying a predetermined number of zeros by calculating a random nonce value with the received transaction by using a preset hash function); and, if the generated block hash value and nonce value are transmitted to the other nodes and a block hash value and a nonce value are received from the other nodes, tests the validity of the received transaction by means of the received block hash value and nonce value (Paragraphs 0047-0048 teach when a node has first succeeded in the proof of work among the transaction receiving nodes, the block chain execution module finds a block hash value and a random nonce value generated a block by using the block hash value and the nonce value, and transmits a message indicating that the block is generated, the found block hash value, and the random nonce value to all the nodes; when the block hash value and the nonce value are received from the proof-of-work succeeding node, the block chain execution module verifies the validity of the transaction, the received block hash value, and the received nonce value by using the validity verification algorithm); and generates a block and connects the generated block to a blockchain if the validity has been authenticated (Paragraph 0048 teaches when the verification of validity is completed, the block chain execution module generates an additional block by using the received block hash value and the received nonce value and links the additional block to the block chain). 
However, Jang does not explicitly teach a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal; a transaction processor, in which, when content corresponding to a verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified, usage transactions generated in response to a current status of usage of the content are collected; a transaction verifier for verifying the collected usage transactions; a block generator, in which blocks corresponding to the verified usage transactions are generated, and in this case, a first block is generated through a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block is generated through a second data group comprising the first data group and a second hash corresponding to the second data group; a distributed ledger management apparatus comprising first and second distributed ledgers.
Dinkelaker from same or similar field of endeavor teaches a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal (Paragraph 0052 teaches FIG. 2 summarizes some of the steps carried out in one possible implementation and shows the interaction between different entities; a user agrees (for example signs) a contract with a service provider (for example via a billing node) about the use of the resources provided by one or more devices, and the one or more devices is informed about the agreement of the contract; the miner then generates a new block for the blockchain, here the first block); a transaction processor, in which, when content corresponding to a verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified, usage transactions generated in response to a current status of usage of the content are collected (Paragraphs 0037-0040 and 0050 teach the device providing a service may be a set-top box or a mobile phone (i.e., either provides digital content); the contract is used to define the usage agreements between the user, the device, and the billing provider which is responsible for the billing node; the usage of smart contracts for setting up the agreement provides a self-governed execution of the contract in real time and the low execution and compliance costs; when the device is switched on, a usage of the resources provided by the device is requested and the usage transactions are executed as new transactions in the blockchain; the first usage may be already stored in the blockchain or the requested usage may be stored in the blockchain, such as block 35 a; the first usage block 35 a which indicates the total amount of resources used in the first use case; when further use cases occur, further block entries can be added to the blockchain, see 35 b and 35 c; the execution of the usage transaction adds the sum of the last and the new entry as a new entry in the blockchain; in this incremental billing scenario the operation is to sum up the usage of the resources, and the usage present in the former block and the new entry (reflecting the new total resource usage) is added as a new block at the end of the blockchain; accordingly, the last entry is read, the usage charges or resource usage information is summed up in the block of the new transaction); a transaction verifier for verifying the collected usage transactions (Paragraphs 0050, 0041, and 0055 teach the usage of the device is established via the smart contract which contains the contract details and the identification/address of the blockchain; the contract is known by the device and by the billing node; the device provides the service if it can find a valid contract for a user in the blockchain; after the requested usage, when the requested usage has not been fully used, the usage may be corrected, i.e. by adding a negative amount of resources which has not been used to a new block to the blockchain; a new block can be added, called correction block, e.g. between block 35 c and 35 d; this correction block then subtracts the used amount from the already used amount (e.g. Usage 1+Usage 2+Usage 3+(−correction)); the corrected amount is then added as a new block (correction block) after the block with the requested usage; this correction is then transmitted to the device); and a block generator, in which blocks corresponding to the verified usage transactions are generated, and in this case, a first block is generated through a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block is generated through a second data group comprising the first data group and a second hash corresponding to the second data group (Paragraphs 0043, 0045, 0052, and 0056 teach after the first usage, the information is transmitted to a miner and when the miner detects the new use case, it determines the amount of resources used in the new use case; the miner then determines a new total resource information in which the total resource information stored in block 35 a generated by the miner is added to the usage of resources occurring in a second use case, so that block 35 b contains the combined total use or the new total resource information; the same is again carried out for a third use case and at the end of the third use case block 35 c then contains the complete usage history of the device in the present billing period; when the billing period starts the blockchain 35 is opened and all use cases are collected in the current or present blockchain; the miner closes the blockchain by adding a closing block 35D; the miner furthermore determines the latest total resource information present in the latest block, here block 35 c and informs the billing node of the total resource information representing the total usage of the resources within the billing period; when a new billing period is opened or started a new smart contract is stored in a new starting block of the second blockchain 45 with a new identification or address (#h2 (i.e., second hash (first hash of claim 1) in the example of FIG. 1); when a first use case occurs in the new billing period this use case and the corresponding resource information is stored in the first block 45 a of the second blockchain; the miner is informed to create a smart contract, and the contract key with the identification/address information (#h1) representing the identification data of the blockchain is spread over the network so that each part in the peer-to-peer network is aware of the contract; when the billing period is over, the miner closes the blockchain, and may create a new contract and may transmit the usage record with information about the complete use of the resources within the billing period to the billing node); and a distributed ledger management apparatus comprising first and second distributed ledgers (Paragraph 0038 teaches as for example shown in FIG. 1, a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45 discussed in more detail below).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, which teaches a file management and search system, to incorporate the teachings of Dinkelaker for a purchase transaction generator to generate a purchase transaction in response to a content purchase request signal from a user terminal; for a transaction processor to collect usage transactions generated in response to a current status of usage of the content; for a transaction verifier to verify the collected usage transactions; for a block generator to generate a first block using a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block using a second data group comprising the first data group and a second hash corresponding to the second data group; and a distributed ledger management apparatus comprising first and second distributed ledgers.
There is motivation to combine Dinkelaker into Jang because it makes use of the advantage of smart contracts. With a self-execution of the contract in real time, and with the low execution and compliance costs, it allows an invoicing for the usages of device resources in a secure way, as the user data is anonymous and may be not needed and is not stored in the blockchain. The blockchain cannot be manipulated and the usage of the device may only be possible if the usage records can be stored in the blockchain (Dinkelaker Paragraph 0088).
However, the combination of Jang and Dinkelaker does not explicitly teach separately recording the generated first and second blocks in respective storage units.
Cha from same or similar field of endeavor teaches separately recording the generated first and second blocks in respective storage units (Paragraphs 0063-0064 and 0066 teach a data classification unit is basically a specific category based on the number, capacity, extension, use, and importance of the data identified by the data structure determining unit, the data usage setting unit, and the importance setting unit; it performs a role of classifying and processing data in the form of a plurality of files; it is also possible to perform classification processing by dispersing into a plurality of groups rather than setting them in one group; the storage medium determining unit provides a means for determining that the user can directly select a storage medium to store specific data for each selected storage medium, as well as the storage capacity determining unit and the detailed configuration; it provides a role of determining the storage medium to be automatically stored in the system itself according to the determination criteria).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang and Dinkelaker, which teaches a file management and search system pertaining to tracking content usage, to incorporate the teachings of Cha to separately record the generated first and second blocks in respective storage units.
There is motivation to combine Cha into the combination of Jang and Dinkelaker because the system promotes efficient data combination by distributing and storing each data according to the classification of the serial by giving a serial to each data when distributing and storing a plurality of data that is related to the data or needs to be combined to implement an Internet service (Cha Lines 110-116).
Regarding Claim 1, Jang teaches a content distribution management system using blockchain technology (Paragraph 0036 teaches FIG. 1 is a block diagram of a file management/search system based on a block chain according to a preferred embodiment of the present invention; FIG. 2 is a block diagram illustrating a structure of each node in the file management/search system according to the present invention).
Regarding Claim 11, Jang teaches a content distribution management method using blockchain technology (Paragraph 0053 teaches FIG. 4 is a flowchart illustrating processes of linking blocks including data names and owner information to a block chain performed by each node in the file management/search system according to the preferred embodiment of the present invention).

Regarding Claims 3 and 12, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claims 1 and 11 above; and Jang further teaches wherein the block generator generates the first block into the first data group, and generates the second block into the second data group (claim 6 teaches if generated block hash value and nonce value are transmitted to other nodes and a block hash value and nonce value are received from the other nodes, a blockchain execution module tests the validity of a received transaction by means of the received block hash value and nonce value).
However, the combination does not explicitly teach wherein the block generator generates the first block by classifying data having a degree of importance higher than a reference value into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group.
Cha further teaches wherein the block generator generates the first block by classifying data having a degree of importance higher than a reference value into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group (Lines 153-158 and Paragraphs 0060-0063 teach the data distribution control module is provided with a check table that records the importance of data for high-importance purposes according to Internet services, and an importance setting unit for determining the importance of the data by comparison with the check table; and the data classification unit classifies the data identified by the importance level determination unit into a specific storage medium; to explain the criteria for automatically setting importance at the system level with an example, in an internet service that sells clothing products, clothing photo data (especially, for example, new clothing photo data within 2 months from the past photos), customer information (In particular, ID and delivery address) can be recognized as important data, so a check table that sets the importance for each existing Internet service is provided, and the check table is governed by the rules, comparison processing; therefore, the importance setting unit plays a role in providing a basis for separately storing or managing important or high-priority data by determining the importance of user's selection or system automatically transmitting data; the data classification unit is basically a specific category based on the number, capacity, extension, use, and importance of the data identified by the data structure determining unit, the data usage setting unit, and the importance setting unit; it performs a role of classifying and processing data in the form of a plurality of files).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Cha to incorporate the further teachings of Cha for the block generator to generate the first block by classifying data having a degree of importance higher than a reference value into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group.
There is motivation to further combine Cha into the combination of Jang, Dinkelaker, and Cha because when executing, essential data (that is, data determined by the data structure determining unit to have an important purpose and function) is stored, and other data are stored in the second and third storage media (Cha Paragraph 0067). For example, when judging the importance of product image data in an online shopping mall, the old image data is mainly stock products, so the importance of the photo image data that has passed a certain period of time after the storage time as a reference is not important. Although it is judged that it has fallen, if there are many requests for use from the Internet service server even for old photo image data, the number of transmission requests of the Internet service server and the time elapsed from the time of storage is comprehensively judged to determine whether or not the importance has changed (Cha Paragraph 0075).

Regarding Claims 4 and 13, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claims 1 and 11 above; and Jang further teaches wherein the block generator generates the first block into the first data group, and generates the second block into the second data group (claim 6 teaches if generated block hash value and nonce value are transmitted to other nodes and a block hash value and nonce value are received from the other nodes, a blockchain execution module tests the validity of a received transaction by means of the received block hash value and nonce value).
However, the combination does not explicitly teach wherein the block generator generates the first block by classifying data classified according to a purpose of use into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group.
Cha further teaches wherein the block generator generates the first block by classifying data classified according to a purpose of use into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group (Paragraphs 0055, 0060-0061 and 0064 teach the data distribution control module provides a storage space (even an Internet service) provided by each storage medium to the storage space providing module of the client server for data necessary for operating an Internet service server storage space), where data distribution means distributing a data group consisting of a plurality of file units for a specific number or for a specific purpose; to explain the criteria for automatically setting importance at the system level with an example, in an internet service that sells clothing products, clothing photo data (especially, for example, new clothing photo data within 2 months from the past photos), customer information (In particular, ID and delivery address) can be recognized as important data, so a check table that sets the importance for each existing Internet service is provided, and the check table is governed by the rules, comparison processing, and guide; here, the check table is, for example, in the shopping mall field-set by categorizing the Internet service classification of the clothing product group from a large group to a small group, and then sets the data that is usually importantly processed in each Internet service, such as photo data and customer information; for example, in the clothing shopping mall internet service, photo data is stored in group 1, customer level data is stored in group 2, and bulletin board comment data is stored in group 3, and data with the same purpose or function can be stored unconditionally; it is also possible to perform classification processing by dispersing into a plurality of groups rather than setting them in one group).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Cha to incorporate the further teachings of Cha for the block generator to generate the first block by classifying data classified according to a purpose of use into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group.
There is motivation to further combine Cha into the combination of Jang, Dinkelaker, and Cha because when data having the same function and purpose is distributed and stored in a plurality of storage media (or including storage space), the unique serial providing unit provides features that clarify the classification system by serially assigning each storage medium to use the distributed-processed data in the future, while pursuing the ease of use after recombination of the distributed and stored data (Paragraph 0071).
 
Regarding Claims 5 and 14, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claims 1 and 11 above; however, the combination does not explicitly teach wherein the distributed ledger management apparatus separately records the generated first and second blocks in a distributed ledger database capable of being shared by a service system and a usage history collection system.
Dinkelaker further teaches wherein the distributed ledger management apparatus separately records the generated first and second blocks in a distributed ledger database capable of being shared by a service system and a usage history collection system (Paragraph 0038 teaches a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45; for each blockchain a contract such as a smart contract is stored in a starting block of the blockchain, in the embodiment FIG. 1 for example in starting block 30 of blockchain 35, or in the starting block 40 including the contract for another blockchain 45 of another billing period; the contract is used to define the usage agreements between the user, the device, and the billing provider which is responsible for the billing node; the usage of smart contracts for setting up the agreement also means that the advantages of the smart contract concept can be used, namely the self-governed execution of the contract in real time and the low execution and compliance costs).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Cha to incorporate the further teachings of Dinkelaker for the distributed ledger management apparatus to separately record the generated first and second blocks in a distributed ledger database capable of being shared by a service system and a usage history collection system.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Cha because of the same reasons listed above for claims 1 and 11.

Regarding Claim 6, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the distributed ledger management apparatus records the generated first block in a first database in a form of a distributed ledger, and records the generated second block in a second database in a form of another distributed ledger, wherein the first and second databases are physically 39separated from each other.
Dinkelaker further teaches wherein the distributed ledger management apparatus records the generated first block in a first database in a form of a distributed ledger, and records the generated second block in a second database in a form of another distributed ledger, wherein the first and second databases are physically 39separated from each other (Paragraph 0038 teaches a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Cha to incorporate the further teachings of Dinkelaker for the distributed ledger management apparatus to record the generated first block in a first database in a form of a distributed ledger, and records the generated second block in a second database in a form of another distributed ledger, wherein the first and second databases are physically 39separated from each other.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Cha because of the same reasons listed above for claim 1.

Regarding Claim 7, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the distributed ledger management apparatus deletes the distributed ledger generated by the second block when predetermined conditions are satisfied.
Dinkelaker further teaches wherein the distributed ledger management apparatus deletes the distributed ledger generated by the second block when predetermined conditions are satisfied (Paragraphs 0034, 0048, and 0078 teach it is even required to delete communication data after a certain time, such as for example six months; accordingly, the blockchain technology is adapted and optimized for postpaid billing use cases by aggregating the usage charges and by offering a new transaction after the end of the billing period is reached; a closure transaction may close the existing blockchain and can open a new blockchain for the next billing period; the data of the previous blockchains may be deleted; the old blockchain may be compressed and/or archived, wherein the compression may mean that all usage data are removed and only the contract, the last block with the sum of the usage and the closure information is left; all the information about the use of the resources may be removed from the blockchain while at least the new total resource information may be kept).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Cha to incorporate the further teachings of Dinkelaker for the distributed ledger management apparatus to delete the distributed ledger generated by the second block when predetermined conditions are satisfied.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Cha because it is a self-organized solution and new device providers can join by placing new resources. After each (billing) period the solution furthermore reduces the necessary amount of data to be kept for the former (billing) period while preserving the data of the former periods. This saves storage and computation time of the participating entities (Dinkelaker Paragraph 0089).

Regarding Claim 8, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claim 7 above; however, the combination does not explicitly teach wherein, when a set period has elapsed, the distributed ledger management apparatus judges that the predetermined conditions are satisfied, and deletes the distributed ledger generated by the second block.
Dinkelaker further teaches wherein, when a set period has elapsed, the distributed ledger management apparatus judges that the predetermined conditions are satisfied, and deletes the distributed ledger generated by the second block (Paragraph 0034 teaches it is even required to delete communication data after a certain time, such as for example six months; accordingly, the blockchain technology is adapted and optimized for postpaid billing use cases by aggregating the usage charges and by offering a new transaction after the end of the billing period is reached; a closure transaction may close the existing blockchain and can open a new blockchain for the next billing period; the data of the previous blockchains may be deleted).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Cha to incorporate the further teachings of Dinkelaker for when a set period has elapsed, the distributed ledger management apparatus judges that the predetermined conditions are satisfied, and deletes the distributed ledger generated by the second block.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Cha because of the same reasons listed above for claim 7.

Regarding Claim 9, Jang teaches a content distribution management system using blockchain technology (a file management/search system, on the basis of a blockchain), comprising: a transaction transmission module which, if data or a file is stored in or deleted from a folder which has been configured beforehand, generates a transaction comprising information relating to the data and owner information (Paragraph 0042 teaches when the data or the file is stored or deleted in or from the preset folder of the data storage module, the transaction transmission module sets a data name, generates a transaction containing information on the data or file including the data name, owner information, and a digital signature) and transmits the generated transaction to other nodes having a blockchain (Paragraph 0042 teaches transmits the generated transaction to other nodes having the block chain); and a blockchain execution module which, if the transaction is received from the other nodes, executes a proof of work with respect to the information items of the received transaction and generates a block hash value and a nonce value (Paragraph 0046 teaches when the block chain execution module receives a transaction from another node, the block chain execution module executes a proof of work to generate the necessary block hash value in order to generate the block; the proof of work is a task of generating a hexadecimal block hash value satisfying a predetermined number of zeros by calculating a random nonce value with the received transaction by using a preset hash function), and, if the generated block hash value and nonce value are transmitted to the other nodes and a block hash value and a nonce value are received from the other nodes, tests the validity of the received transaction by means of the received block hash value and nonce value (Paragraphs 0047-0048 teach when a node has first succeeded in the proof of work among the transaction receiving nodes, the block chain execution module finds a block hash value and a random nonce value generated a block by using the block hash value and the nonce value, and transmits a message indicating that the block is generated, the found block hash value, and the random nonce value to all the nodes; when the block hash value and the nonce value are received from the proof-of-work succeeding node, the block chain execution module verifies the validity of the transaction, the received block hash value, and the received nonce value by using the validity verification algorithm) and generates a block and connects the generated block to a blockchain if the validity has been authenticated (Paragraph 0048 teaches when the verification of validity is completed, the block chain execution module generates an additional block by using the received block hash value and the received nonce value and links the additional block to the block chain).
However, Jang does not explicitly teach a transaction verifier for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction; a usage transaction generator for generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction; and a broadcasting processor for broadcasting the generated usage transactions, wherein the service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group; and a distributed ledger management apparatus comprising first and second distributed ledgers.
Dinkelaker from same or similar field of endeavor teaches a transaction verifier for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction (Paragraph 0052 teaches FIG. 2 summarizes some of the steps carried out in one possible implementation and shows the interaction between different entities; a user agrees (for example signs) a contract with a service provider (for example via a billing node) about the use of the resources provided by one or more devices, and the one or more device is informed about the agreement of the contract; the miner then generates a new block for the blockchain, here the first block); a usage transaction generator for generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction (Paragraphs 0040 and 0050 teach when the device is switched on a usage of the resources provided by the device is requested and the usage transactions are executed as new transactions in the blockchain; the first usage may be already stored in the blockchain or the requested usage may be stored in the blockchain, such as block 35 a; the usage is summed up and entered as a new block in the blockchain; the execution of the usage transaction adds the sum of the last and the new entry as a new entry in the blockchain; in this incremental billing scenario the operation is to sum up the usage of the resources, and the usage present in the former block and the new entry (reflecting the new total resource usage) is added as a new block at the end of the blockchain; accordingly, the last entry is read, the usage charges or resource usage information is summed up in the block of the new transaction); and a broadcasting processor for broadcasting the generated usage transactions, wherein the service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group (Paragraphs 0043, 0045, 0052, and 0056 teach after the first usage, the information is transmitted to a miner and when the miner detects the new use case, it determines the amount of resources used in the new use case; the miner then determines a new total resource information in which the total resource information stored in block 35 a generated by the miner is added to the usage of resources occurring in a second use case, so that block 35 b contains the combined total use or the new total resource information; the same is again carried out for a third use case and at the end of the third use case block 35 c then contains the complete usage history of the device in the present billing period; when the billing period starts the blockchain 35 is opened and all use cases are collected in the current or present blockchain; the miner closes the blockchain by adding a closing block 35D; the miner furthermore determines the latest total resource information present in the latest block, here block 35 c and informs the billing node of the total resource information representing the total usage of the resources within the billing period; when a new billing period is opened or started a new smart contract is stored in a new starting block of the second blockchain 45 with a new identification or address (#h2 (i.e., second hash (first hash of claim 1) in the example of FIG. 1); when a first use case occurs in the new billing period this use case and the corresponding resource information is stored in the first block 45 a of the second blockchain; the miner is informed to create a smart contract, and the contract key with the identification/address information (#h1) representing the identification data of the blockchain is spread over the network so that each part in the peer-to-peer network is aware of the contract; when the billing period is over, the miner closes the blockchain, and may create a new contract and may transmit the usage record with information about the complete use of the resources within the billing period to the billing node); and a distributed ledger management apparatus comprising first and second distributed ledgers (Paragraph 0038 teaches a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, which teaches a file management and search system, to incorporate the teachings of Dinkelaker for a purchase transaction generator to generate a purchase transaction in response to a content purchase request signal from a user terminal; for a transaction verifier to receive a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction; for a usage transaction generator to generate usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction; and for a broadcasting processor to broadcast the generated usage transactions, wherein the service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group; and for a distributed ledger management apparatus to comprise first and second distributed ledgers.
There is motivation to combine Dinkelaker into Jang because it makes use of the advantage of a smart contract. With a self-execution of the contract in real time, and with the low execution and compliance costs, it allows an invoicing for the usages of device resources in a secure way, as the user data is anonymous and may be not needed and is not stored in the blockchain. The blockchain cannot be manipulated and the usage of the device may only be possible if the usage records can be stored in the blockchain (Dinkelaker Paragraph 0088).
However, the combination of Jang and Dinkelaker does not explicitly teach separately recording the generated first and second blocks in respective storage units.
Cha from same or similar field of endeavor teaches separately recording the generated first and second blocks in respective storage units (Paragraphs 0063-0064 and 0066 teach a data classification unit is basically a specific category based on the number, capacity, extension, use, and importance of the data identified by the data structure determining unit, the data usage setting unit, and the importance setting unit; it performs a role of classifying and processing data in the form of a plurality of files; it is also possible to perform classification processing by dispersing into a plurality of groups rather than setting them in one group; the storage medium determining unit provides a means for determining that the user can directly select a storage medium to store specific data for each selected storage medium, as well as the storage capacity determining unit and the detailed configuration; it provides a role of determining the storage medium to be automatically stored in the system itself according to the determination criteria).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang and Dinkelaker, which teaches a file management and search system pertaining to tracking content usage, to incorporate the teachings of Cha to separately record the generated first and second blocks in respective storage units.
There is motivation to combine Cha into the combination of Jang and Dinkelaker because by storing the data necessary to implement the Internet service in the client server, the security is strengthened and the basis for remote data transmission is provided (Cha Paragraph 0012). An additional object of the present invention promotes efficient data combination by distributing and storing each data according to the classification of the serial by giving a serial to each data when distributing and storing a plurality of data that is related to the data or needs to be combined to implement an Internet service (Cha Lines 110-116).

Regarding Claim 10, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claim 9 above; and Jang further teaches wherein the service system further comprises a block verifier for broadcasting the generated first and second blocks and for collecting and verifying the broadcasted first and second blocks (claims 1 and 6 teach if data or a file is stored in or deleted from a folder which has been configured beforehand, a transaction transmission module generates a transaction comprising information relating to the data and owner information and transmits the generated transaction to other nodes having a blockchain, and, if the transaction is received from the other nodes, a blockchain execution module executes a proof of work with respect to the information items of the received transaction and generates a block hash value and a nonce value, and, if the generated block hash value and nonce value are transmitted to the other nodes and a block hash value and a nonce value are received from the other nodes, tests the validity of the received transaction by means of the received block hash value and nonce value and generates a block if the validity has been authenticated).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20190179801) in view of Dinkelaker (US 20200244472) in further view of Cha (KR 101103611 B1) in further view of Nam (KR20090064142).

Regarding Claim 2, the combination of Jang, Dinkelaker, and Cha teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the generated usage transactions comprise data groups comprised in the verified purchase transaction.
Nam from same or similar field of endeavor teaches wherein the generated usage transactions comprise data groups comprised in the verified purchase transaction (Lines 255-266 and claim 2 teach wherein a broadcast content usage statistics service means receives in real time or periodically a user recognition code comprising a user ID and/or a terminal serial number and content usage history data and generates content usage statistics information; the mobile terminal comprises: at least one of the channel ID, the main content ID, the sub-content ID, the use start time, the use end time, the duration, the content use event type code, the use path code, and the use end code are extracted each time the user generates the broadcast content use event; a content usage history data capturing unit for generating content usage history data; a content usage history data storage unit for temporarily storing the captured content usage history data in a memory device in accordance with a predetermined data format, A smart card ID, a mobile phone number, a CAS ID, an IP address, a user ID, a terminal serial number, and the like as a user identification code when transmitting the content usage history data stored in the memory device to the broadcast content usage statistics service means in real time or periodically; a content usage history data transmitting unit for transmitting the content usage history data including at least one number, and a mobile terminal service controller which is electrically connected to each of the units and takes charge of overall control).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Cha to incorporate the teachings of Nam for the generated usage transactions to comprise data groups comprised in the verified purchase transaction.
There is motivation to combine Nam into the combination of Jang, Dinkelaker, and Cha because real-time or periodic analysis of preference or acceptance for each mobile broadcasting content is provided by enabling each mobile user or advertiser to inquire the broadcasting content usage statistics required by the mobile user or advertiser in real time. Another object of the present invention is to provide mobile broadcasting content usage statistical data such as audience rating, usage rate, number of simultaneous viewers, and number of simultaneous users as an additional service to users and make it possible to charge and become a new revenue model for mobile broadcasting service providers to make it happen. Another object of the present invention is that a broadcast content usage statistics service provider that collects mobile broadcast content usage history and generates statistics in real time or periodically provides preferred information of each mobile user or advertiser, or provides broadcast content usage statistics to a mobile broadcaster. The purpose of this is to enable more sophisticated implementation of broadcasting content usage statistics according to the revenue model by enabling billing and settlement of services provided. Another object of the present invention is to allow a content usage statistics service provider to provide a billing settlement benefit to a mobile user who permits the provision or collection of broadcast content use history data in real time or periodically, thereby conducting a voluntary survey of mobile broadcasting content usage statistics by users. The purpose is to encourage participation and increase the number of samples in the broadcast content usage statistics survey (Lines 181-212).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goeringer et al. (US 20170337534) teaches a virtualized blockchain forest includes a plurality of individual blockchains. Each individual blockchain of the plurality includes a blockchain height, a genesis block, and at least one additional block. The virtualized blockchain forest further includes a plurality of participating processors that make up a consensus pool, and a blockchain forest height having a time-sequenced start-to-finish length of blocks among the collective plurality of individual blockchains. The virtualized blockchain forest is configured to aggregate different ones of the plurality of individual blockchains, and is further configured to terminate individual ones of plurality of individual blockchains.
Hori (US 20200160466) teaches when a provider of content publishes content on a Web page, an SNS, or the like online, such as on the Internet, a blockchain is used to prevent undesired browsing, quoting, and downloading. A content contract, which is a new tool for enforcing ownership according to the present invention, is stored in a blockchain. A contract portion describing an enforcement condition for performing licensing, and a method portion describing an enforcement program for performing licensing in accordance with the above-described enforcement condition are described in the content contract, and a metadata portion is provided in the content contract. Attribute information and location information such as a URL or URN for referencing an online external storage storing the data of the content is described in the metadata portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685